Citation Nr: 0001291	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 until 
November 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1998 from the Louisville, Kentucky Regional 
Office (RO) which granted service connection for PTSD, rated 
10 percent disabling.  By rating action of December 1998, the 
10 percent disability evaluation for PTSD was increased to 30 
percent from the date of the claim received in October 1997.  
The veteran continues to express dissatisfaction with the 
current rating determination.  


REMAND

The veteran contends that the symptoms associated with his 
service-connected PTSD are far more disabling than 
represented by the 30 percent disability evaluation currently 
in effect, and warrant a higher rating.

A review of the claims folder reflects that the appellant 
obtained regular and continuing outpatient follow-up and 
medication management for his psychiatric symptoms in the VA 
mental hygiene clinic dating from 1994.  It is shown that he 
complained of significant problems which included chronic 
depression, sleep difficulties, a sense of worthlessness, 
hopelessness, inability to handle his anger, irritability, 
nightmares, intrusive thoughts, memory lapses and lack of 
concentration, as well as isolationist behavior.  He was 
hospitalized at a VA facility in June 1998 for chronic 
psychiatric symptoms, including suicidal thoughts.  Pertinent 
diagnoses upon discharge included depression, not otherwise 
specified, and history of PTSD.  However, these assessments 
are contrasted with the more longitudinal VA outpatient 
treatment notes dating from 1994 revealing a consistent 
diagnosis of major depression, although rule out PTSD and 
rule out a personality disorder were recorded on one 
occasion.  As noted previously, no VA outpatient records have 
been associated with the claims folder since July 1998.  The 
Board is of the opinion that current records in this regard 
would be useful.

Additionally, the record reflects that the veteran was most 
recently afforded a VA psychiatric examination for 
compensation and pension purposes in January 1998.  It is 
observed in the rating determinations of June 1998 and 
December 1998 that the appellant would be scheduled for a 
future VA examination in January 2000 to assess the current 
degree and severity of his service-related psychiatric 
disorder.  Since that time is close at hand as of this 
writing, and in view of the foregoing, the Board finds that 
the veteran should be accorded a VA psychiatric examination 
for the purpose of determining the current severity of his 
service-connected PTSD.  The Board is also of the opinion 
that a current and more thorough examination would be helpful 
in reconciling the varying diagnoses which have been rendered 
in this case. 

The Court of Veterans Appeals has held that the VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim, to include securing medical records to which 
reference has been made, and a thorough and complete medical 
examination so that the evaluation of the claimed disability 
will be a fully informed one."  See Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Gilbert v. Derwinski, 1 Vet.App. 49,55 (1990).  The 
RO should also be requested to consider whether different 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Accordingly, the case is therefore REMANDED to the RO for the 
following actions:

1.  Any and all VA outpatient and/or 
inpatient records dating from August 1998 
should be requested and associated with 
the claims folder. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), 
should be conducted in order to identify 
and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If 
there are found to be psychiatric 
disorder(s) other than PTSD, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which PTSD affects occupational and 
social functioning. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  The claims 
folder and a copy of this remand must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  It should be indicated by 
the examiner whether the claims folder 
has been reviewed.  The complete 
rationale for any opinion expressed must 
be set forth in a legible report.  

3.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

5.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a disability rating greater than 30 
percent for PTSD, with application of 
the tenets of Fenderson, to determine 
whether "staged" ratings are warranted 
for manifestations of the service-
connected disability.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case and afford him the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist and 
to afford the veteran due process of law.  The Board 
intimates no opinion as to the ultimate outcome of the 
veteran's claim.  No action is required of the veteran until 
further notice.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


